DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 5/29/2019 for application number 16/424,831. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Drawings
Examiner contends that the drawings filed 5/29/2019 are acceptable for examination proceedings.

Claim Objections
Claims 2, 11, and 15 objected to because of the following informalities: 
Claim 2 recites “the input voltage” but there is a lack of antecedent basis. It appears applicant meant “the input power 
Claim 11 recites “and in response to a power loss of the input power” but it appears applicant meant “and in response to a power loss of 
Claim 15 recites “...and a bulk voltage of a power supply” but Examiner suggests amending to “…and a bulk voltage of a bulk capacitor in a power supply” for further clarification.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “accelerating data transfer within the power supply device” but this is unclear and appears to be missing elements or steps. It is unclear from this claim what data transfer is occurring and what elements in the power supply are performing data transfer. It appears that the scope of the claim was intended to be similar to claim 3 and 13, of accelerating transfer of energy information between a first processor and a second processor within the power supply in response to detecting the power loss to the computing device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (hereinafter as Sobotka) PGPUB 2012/0126790, and further in view of Ye et al. (hereinafter as Ye) PGPUB 2014/0266293.
As per claim 1, Sobotka teaches a power supply [FIG. 3B Rectifier 312 and Switching Regulator 316 grouped together] comprising: 
a power input [FIG. 3B Rectifier 312] to connect to a power source to receive an input power for the power supply [FIG. 3B: (AC Power 310 (power source) provides AC power (input power))]; 
a bulk capacitor operatively connected to the power input [FIG. 3B: (capacitor 320 is connected to rectifier 312) and 0130]; and 
[FIG. 3B meter 116] having a processor [0133: CPU of meter 116 and 0110: (meter 116 may be provided as a standalone computer)] operatively connected to the power input and the bulk capacitor [FIG. 3B: (meter 116 is connected to capacitor 320 and rectifier 312)], the threshold manager to: 
monitor the input power [0130 and 0133: (AC power failure is determined)], 
a threshold to perform a shutdown operation [0133: threshold; (meter 116 will shut down shortly after capacitor voltage drops below a threshold)], and 
in response to a power loss of the input power, monitor a bulk voltage of the bulk capacitor [0133: (voltage threshold circuit detect when voltage of capacitor 320 drops below a threshold)] and send an alert to the computing device to perform the shutdown operation when the bulk voltage meets the threshold [0133: (when voltage of capacitor drops below a threshold, it generates a signal (alert) to the meter 116 (computing device), and shortly thereafter the meter performs 116 a shutdown (shutdown operation)]. 

	Sobotka does not teach calculate a threshold to perform a shutdown operation based on a shutdown requirement provided by a computing device. Sobotka does not teach how the threshold was determined, and whether it was based on a requirement by the meter 116 (computing device).
	Ye teaches a power supply having bulk capacitors that discharge to provide energy to a computing load on the secondary side when AC power is lost, and provides [0003: (power failure warning is for notifying the secondary side of the power supply to perform shutoff, and is triggered when voltage as provided by bulk capacitor decreases to a threshold level); 0007: (PFW voltage threshold is adjusted to a lower value under light load conditions and to a higher value under heavy load conditions or is based on a timing condition); 0021-0022: (PFW voltage threshold values are set so as to provide the required time (shutdown requirement) to prepare for a shutdown and is application specific); and 0038: (load condition is communicated from secondary side to primary side)]. Ye teaches choosing PFW voltage thresholds such that there is enough time to prepare for a shutdown and is application specific, where information of the load and application are transmitted from a controller on the secondary side (computing load side) to the primary side.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ye’s teachings of setting the threshold voltage  to generate an alert signal and perform a shutdown in Sobotka, based on the required time to perform a shutdown of a computing load. One of ordinary skill in the art would have been motivated to adjust the voltage threshold to initialize a shutdown based on requirements of the computing load in Sobotka because fixed voltage thresholds are designed for worst case scenarios and results in premature issuance of shutoff signals for light load conditions which results in unnecessary down time [Ye 0006].

As per claim 2, Sobotka and Ye teach the power supply of claim 1, wherein the processor [Sobotka 0133: CPU of meter 116 and 0110: (meter 116 may be provided as a standalone computer)] is to: monitor the input voltage [Sobotka 0133: (CPU monitors loss of AC power through an AC sensor circuit; thus it monitors the input voltage and if it becomes 0V)], monitor the bulk voltage [Sobotka 0133: (meter 116, whose operation is controlled by its processor, monitors the voltage of the capacitor)], and detect the power loss to the power supply [Sobotka 0133: AC power fails].
Ye further teaches wherein the threshold manager further comprises a second processor [FIG. 1 DSC #1] operatively connected to the processor and the computing device [FIG. 1 DSC #2], wherein the second processor determines the threshold [0038: (DSC #2 determines load condition and sends information to DSC #1 for DSC#1 to set voltage threshold values)]. 
The combination of Sobotka and Ye yields Sobotka’s power supply containing the power supply circuitry of Ye to have DSC#1 and DSC#2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ye’s teachings of a second processor for setting the voltage threshold to initialize shutdown in Sobotka. One of ordinary skill in the art would have been motivated to use a dedicated second processor in Sobotka for setting the voltage threshold because it allows for communication between primary side and secondary side of a power supply to set the voltage threshold based on load conditions.
As per claim 4, Sobotka and Ye teach the power supply of claim 1, wherein the threshold manager sets the threshold such that when the bulk voltage equals the 
As per claim 5, Sobotka and Ye teach the power supply of claim 1.
Sobotka and Ye do not explicitly teach wherein the threshold manager is to: determine an amount of power and a minimum bulk voltage required for the shutdown operation based on the shutdown requirement, and set the threshold to equal a value of the bulk voltage at which removing the amount of power required for the shutdown operation from the bulk capacitor would change the bulk voltage to the minimum bulk voltage.
However, Ye determines the required time to prepare for a shutdown. In order to set thresholds [0022], it would be obvious to one of ordinary skill in the art that this further involves determining the amount of power required for the shutdown operation based on the required shutdown time and the minimum bulk voltage to perform a shutdown. This minimum bulk voltage for a shutdown is the shutoff voltage threshold in FIG. 4, and the voltage will reach the shutoff voltage threshold when shutdown is performed after PFW is issued. One of ordinary skill in the art would have been motivated to determine the power required and the minimum bulk capacitor voltage based on the required shutdown time in Sobotka and Ye because it allows the system 

As per claim 6, Sobotka and Ye teach the power supply of claim 1, wherein the shutdown requirement includes an amount of time for the shutdown operation and a minimum output voltage to perform the shutdown operation [Ye 0022: (required time for a shutdown; and PFW voltage threshold is a minimum voltage to prepare for a shutdown)]. 
As per claim 7, Sobotka and Ye teach the power supply of claim 6, wherein the threshold is calculated based on the shutdown requirement [Ye 0022], a bulk capacitance [Ye 0003-005 and 0021], and a shutdown bulk voltage [FIG. 4 and 0022: shutoff voltage threshold]. 
As per claim 8, Sobotka and Ye teach the power supply of claim 1, wherein the threshold manager is to adjust the threshold in response to a modification to the shutdown requirement [Ye 0007 and 0021-0022: (adjust PFW threshold based on loading conditions and the required time to prepare for shutdown for each loading condition)]. 
As per claim 9
As per claim 10, Sobotka and Ye teach the power supply of claim 1, further comprising: a primary stage having a transformer operatively connected to the power input [FIG. 1 DC-DC transformer (primary side to the left of the transformer)], the bulk capacitor [0003: (PFC stage includes bulk capacitors and is located on the primary side)], and the threshold manager [FIG. 1 DSC #1 and 0038: (DSC #1 sets thresholds)]; and a secondary stage operatively connected to the bulk capacitor [0003 and FIG. 1: (power is provided from capacitor to secondary side of transformer when AC power is lost; thus the secondary side is connected to the bulk capacitor)], the computing device [0002: (power supply connected to computer) or 0003: (DSC #2 on secondary side, which is a controller/computing device)], and the threshold manager [FIG. 1 and 0003: (secondary side is connected to primary side DSC #1 (threshold manager) for communication)]. 


As per claim 11, Sobotka teaches a system comprising: 
a system processor [0133: CPU of meter 116 and 0110: (meter 116 may be provided as a standalone computer)]; 
a power supply [FIG. 3B Rectifier 312 and Switching Regulator 316 grouped together] operatively connected to the system, the power supply comprising a bulk capacitor operatively connected to a power input [FIG. 3B: (capacitor 320 is connected to rectifier 312 (power input)) and 0130] and a threshold manager  [FIG. 3B meter 116], the threshold manager operatively connected to the power input and the [FIG. 3B meter 116 is connected to rectifier 312 and capacitor 320], the threshold manager to: 
monitor an input voltage into the power supply [0133: (CPU monitors loss of AC power through an AC sensor circuit; thus it monitors the input voltage and if it becomes 0V)], and 
in response to a power loss of the input power, monitor a bulk voltage of the bulk capacitor [0133: (voltage threshold circuit detect when voltage of capacitor 320 drops below a threshold)] and send an alert to the system processor to perform the shutdown operation when the bulk voltage meets the threshold [0133: (when voltage of capacitor drops below a threshold, it generates a signal (alert) to the meter 116 (computing device), and shortly thereafter the meter performs 116 a shutdown (shutdown operation)]. 

	Sobotka do not teach to determine a shutdown requirement for the system; and calculate a threshold to perform a shutdown operation based on the shutdown requirement provided by the system processor. Sobotka does not teach how the threshold was determined, and whether it was based on a requirement by the meter 116 (computing device).
	Ye teaches a power supply having bulk capacitors that discharge to provide energy to a computing load on the secondary side when AC power is lost, and provides a warning when voltage decreases to a threshold level [0003]. Ye is thus similar to Sobotka. Ye further teaches determine a shutdown requirement for the system [0022: (a set amount of time required to prepare for power shutdown)]; monitor an input [0003 and 0021: (monitors for loss of AC input voltage)]; calculate a threshold to perform a shutdown operation based on the shutdown requirement provided by the system processor [0003: (power failure warning is for notifying the secondary side of the power supply to perform shutoff, and is triggered when voltage as provided by bulk capacitor decreases to a threshold level); 0007: (PFW voltage threshold is adjusted to a lower value under light load conditions and to a higher value under heavy load conditions or is based on a timing condition); 0021-0022: (PFW voltage threshold values are set so as to provide the required time (shutdown requirement) to prepare for a shutdown and is application specific); and 0038: (load condition is communicated from secondary side to primary side)]. Ye teaches choosing PFW voltage thresholds such that there is enough time to prepare for a shutdown and is application specific, where information of the load and application are transmitted from a controller on the secondary side (computing load side) to the primary side.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ye’s teachings of setting the threshold voltage  to generate an alert signal and perform a shutdown in Sobotka, based on the required time to perform a shutdown of a computing load. One of ordinary skill in the art would have been motivated to adjust the voltage threshold to initialize a shutdown based on requirements of the computing load in Sobotka because fixed voltage thresholds are designed for worst case scenarios and results in premature issuance of shutoff signals for light load conditions which results in unnecessary down time [Ye 0006].

Claim 12 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.

Claim 15 is similar in scope to claims 1 and 11 as addressed above and is thus rejected under the same rationale. 
Claim 17 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claims 7 and 14 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claims 8 and 12 as addressed above and is thus rejected under the same rationale.
As per claim 20, Sobotka and Ye teach the method of claim 15, wherein the monitoring, detecting, determining, and comparing is performed by a processor of the power supply [Ye 0003, 0024, and 0028: (DSC #1 is in power supply and it performs the voltage monitoring, detecting, determining, and the comparing of capacitor voltage to a threshold before issuing the PFW warning)].

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as claim 2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Manuell et al. (PGPUB 2005/0086543) teaches providing shutdown/load shed commands at different points based on battery level.
Fallon et al. (PGPUB 2016/0054771) teaches providing turn off delays at different points in time based on priority level when AC power is lost.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANNY CHAN/Primary Examiner, Art Unit 2186